July 20, 2020
Via ECF

The Honorable Peggy Kuo
United States District Magistrate Judge
United States District Court
Eastern District of New York
Courtroom 11C South
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Craig Cunningham v. Big Think Capital Inc., No. 2:19-cv-638 (ILG) (PK)

Dear Judge Kuo:

We represent Defendant Big Think Capital Inc. (“Big Think”) in the above-referenced case and
write pursuant to Rule 6(A)(2)(a) of Your Honor’s Individual Rules & Practices to certify that
we have complied with Your Honor’s rule. Big Think has electronically filed a Motion to
Continue the Stay in this Action pending a resolution of the U.S. Supreme Court’s recent grant of
certiorari in Facebook, Inc. v. Duguid, 19-511 (U.S. July 9, 2020) as it relates to this putative
class action alleging that Big Think violated the Telephone Consumer Protection Act, 47 U.S.C.
§ 227 et. seq. Big Think’s counsel consulted with Plaintiff’s counsel and Plaintiff’s counsel has
indicated that he does not consent to a continued stay of this proceeding.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/Mendy Piekarski

Mendy Piekarski

cc: All Counsel of Record (via ECF)




Mendy.Piekarski@ThompsonHine.com Fax: 212.344.6101 Phone: 212.908.3971




4831-5253-7765.1
